           Case 2:16-cv-04915-TJS Document 44 Filed 12/22/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MR. JASON MCMASTERS                          :   CIVIL ACTION
                                             :
      v.                                     :
                                             :
KEVIN KAUFFMAN, THE DISTRICT                 :
ATTORNEY OF THE COUNTY OF                    :
PHILADELPHIA and THE ATTORNEY                :
GENERAL OF THE STATE OF                      :
PENNSYLVANIA                                 :   NO. 16-4915

                                         ORDER

      NOW, this 22nd day of December, 2020, upon consideration of the Petition Under

28 U.S.C. § 2254 for Writ of Habeas Corpus by a Person in State Custody (Document

No. 1), the Response to Petition for Writ of Habeas Corpus, the Report and

Recommendation filed by United States Magistrate Judge Richard A. Lloret (Document

No. 42), and no objections to the Report and Recommendation having been filed, and

after a thorough and independent review of the record, it is ORDERED as follows:

      1.      The Report and Recommendation of Magistrate Judge Richard A. Lloret is

APPROVED and ADOPTED;

      2.      The Petition for Writ of Habeas Corpus is DISMISSED WITH PREJUDICE;

and

      3.      There is no probable cause to issue a certificate of appealability.



                                   /s/ TIMOTHY J. SAVAGE J.
